DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities:  
There seems to be a type in the preamble. The phrase, “wherein the base station is configured to” should be --wherein the user equipment is configured to--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 17-20, 22, and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2016/0374022 A1), hereinafter “Ang”.
Claims 1, 17, and 19:
Regarding claim 1, Ang teaches a method of transmitting a wake-up signal, applicable to a base station (Ang: Fig. 8), comprising: 
Though Ang fails to teach the claim element, ‘configuring, in a case that a wake-up signal is to be transmitted in a period of a current synchronization signal block SSB, a time-frequency position for the wake-up signal so that a frequency-domain position for the wake-up signal is frequency division multiplexed with the current SSB and a time-domain position for the wake-up signal is located in a time domain symbol range of the current SSB’, explicitly, it teaches. “For an OFDM waveform with K subbands, any number and configuration of sub bands may be used for synchronization and/or WUPIs. For example, a selected subcarrier may be used for synchronization signals, the same and/or other subcarriers for WUPIs” (Ang: [0044].
A person of ordinary skill in the art before the effective filing date of the claimed invention would modify the disclosure by Ang by use the subbands for  wake-up and synchronization at the same time motivated by reduction of power consumption, and come up with the claimed invention. Ang fig. 5 also shows how different WUPI opportunities by use of different frequencies multiplexed with control signaling. Person of ordinary skill could use the same idea by replacing control signaling with synchronization signals.
Ang teaches, ‘transmitting, to user equipment (UE), the time-frequency position for the wake-up signal’ (Ang: Fig. 8, step 802; channel resource consists of time-frequency resource; [0053], “The signal multiplexing module 208 may include information in a sleep mode message to LP IO Es 130 that identifies the assigned time and frequency resource elements that each LP IOE 130 has been assigned for WUPIs and synchronization signals, as well as a periodicity at which the WUPI and synchronization signals will be transmitted from the base station 110”); and 
‘transmitting the wake-up signal at the time-frequency position’ (Ang: Fig. 8, step 816 where the transmission of wake-up signal happens).
Claim 17 is for a base station implementing method of claim 1. Ang teaches processor and memory in a base station (see fig. 2). Claim is a change in category with respect to claim 1. Claim elements are discussed above in claim 1. Claim is rejected based on rejection of claim 1.
Claim 19 is for a non-transitory computer-readable storage medium. The claim is a change in category with respect to claim 1. Claim is rejected based on rejection of claim 1. 

Claims 5, 18 and 20:
Claim 5 is for a method in a user equipment and complimentary to  method in the base station of claim 1. Claim elements are discussed above in claim 1.
Claim is rejected based on rejection of claim 1.
Claim 18 is for a user equipment implementing method of claim 5. Claim is a change in category with respect to claim 5. Claim elements are discussed above in claim 5. Claim is rejected based on rejection of claim 5.
Claim 20 is for a non-transitory computer-readable storage medium. The claim is a change in category with respect to claim 5. Claim is rejected based on rejection of claim 5. 

Claims 8 and 26:
Regarding claim 8, Ang teaches the method according to claim 5 (discussed above). 
The claim, ‘taking, in a case that that other information which is carried by other channel multiplexed with the current SSB is demodulated at a time-frequency position within a preset distance range from the time-frequency position, the wake-up signal as a reference signal to demodulate the other information’, is implied by disclosure by Ang in Fig. 6 showing relative relationship between different signals and the disclosure, “The signal multiplexing module 208 may include information in a sleep mode message to LP IOEs 130 that identifies the assigned time and frequency resource elements that each LP IOE 130 has been assigned for WUPIs and synchronization signals, as well as a periodicity at which the WUPI and synchronization signals will be transmitted from the base station 110.” (Ang: [0053], lines 8-14).
Claim 26 is for a user equipment implementing method of claim 8. Claim elements are discussed above in claim 8. Claim is rejected based on rejection of claim 8.







Claims 2, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ang as applied to claim 1 above, and further in view of Shellhammer et al. (US 9,525,540 B1), hereinafter “Shellhammer”.
Claims 2 and 21:
Regarding claim 2, Ang teaches the method according to claim 1 (discussed above), wherein transmitting the wake-up signal at the time-frequency position comprises: 
Ang however fails to expressly teach, ‘performing, before transmitting the wake-up signal through a channel where the time- frequency position is located, energy detection on the channel for a preset time interval; and transmitting, in a case that energy of the channel is no more than a preset threshold, the wake-up signal at the time-frequency position’. 
Shellhammer in similar field of endeavor discloses about relation between error and a threshold value, “The correlation value may be related to a bit error rate of a received signal. As the bit error rate increases, the correlation value decreases; as the bit error rate decreases, the correlation value increases. Thus, when there are fewer errors between bits of a received signal and a desired sequence, the correlation value is higher than when there are more errors between bits.” (Shellhammer: Col. 18, lines 30-36).
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because if transmission of a signal happens when the channel is busy or noise level in the channel is high, the receiver will have hard time to decode the signal and will be error prone.
A person of ordinary skill may modify the teaching of Shellhammer and come up with the claimed invention to use the threshold value in the transmission side along with/instead of the receive side with motivation to reduce falls detection/no detection of wake-up signal on the receiver side.
Claim 21 is for a BS implementing method of claim 2. Claim elements are discussed above in claim 2. Claim is rejected based on rejection of claim 2.

Regarding claim 27, it is for a communication system comprising the base station of claim 17, further comprising the UE. The claim elements are discussed above in claims 1, 5, 17 and 18. 
The claim element, ‘wherein the wake-up signal is transmitted at the time-frequency position to thereby enhance transmission efficiency of the wake-up signal and reduce paging loss caused by listen before talk (LBT)’ , is obvious based on the discussion in claim 2. As was discussed in claim 2, base station does not transmit the signal when the channel signal level is above a threshold, implying the channel is busy, the method used for listen before talk.

Claims 3-4, 6-7, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Ang and Shellhammer as applied to claim 2 above, and further in view of Liu et al. (US 10,880,834 B2), hereinafter “Liu”, supported by provisional application No. 62/559,331, filed on Sep. 15, 2017 and provisional application No. 62/673,718 filed on May 18, 2018. .
Claims 3 and 22:
Regarding claim 3, combination of Ang and Shellhammer teaches the method according to claim 2 (discussed above). 
Combination of Ang and Shellhammer however does not expressly teach, ‘transmitting, in a case that the energy of the channel is greater than the preset threshold, the wake-up signal at a pre-configured alternative position’.
As per discussion above in claim 2, a transmitter will not transmit the wake-up signal if the threshold criteria is not met. 
Shellhammer however does not expressly teach about alternate locations of wake-up signals for the same UE.
Liu in the same field of endeavor teaches about alternate locations of wake-up signals in both different times and frequencies at the same time. Liu fig.4 shows alternate locations for different resource blocks for the same wake-up signal.
A person of ordinary skill would be motivated to combine teaching of Liu with that of Shellhammer to use the alternate location for the sake of taking advantage of diversity, as disclosed by Liu, “As shown by reference number 405, in some aspects, resources of the resource pattern shown by WUS1 may alternate with resources of the resource pattern shown by WUS2. This may improve frequency diversity of the wakeup signals.” (Liu: Col. 13, lines 21-25).
	Claim 22 is for a base station implementing method of claim 2. Claim elements are discussed above in claim 3. Claim is rejected based on rejection of claim 3.

Claims 4 and 23:
Regarding claim 4, combination of Ang, Shellhammer, and Liu teaches the method according to claim 3 (discussed above). 
Liu teaches, ‘configuring the alternative position for the wake-up signal; and transmitting, to the UE, the alternative position for the wake-up signal’ (Liu: [abstract], “some techniques and apparatuses described herein provide configurations for wakeup signals based at least in part on delays or gaps, repetitious communications, synchronization in accordance with a power level of the wakeup signal, and the like.”).
Claim 23 is for a base station implementing method of claim 4. Claim elements are discussed above in claim 4. Claim is rejected based on rejection of claim 4.

Claims 6 and 24:
Regarding claim 6, Ang teaches the method according to claim 5 (discussed above).
Claim element, ‘detecting, in a case that the wake-up signal is not detected at the time-frequency position for a preset time length, the wake-up signal at an alternative position for the wake-up signal’, is discussed above in claim 4.
Claim is rejected based on rejection of claim 4.
Claim 24 is for a user equipment implementing method of claim 6. The claim is a change in category with respect to claim 6. Claim elements are discussed in claim 6. Claim is rejected based on rejection of claim 6.

Claims 7 and 25:
Regarding claim 7, combination of Ang, Shellhammer, and Liu teaches ‘the method according to claim 6’ (discussed above), ‘further comprising: receiving, from the base station, the alternative position for the wake-up signal’ (implied by the receipt of configuration information about, which should be including the locations for the wake-up signals).
Claim 25 is for a user equipment implementing method of claim 7. The claim is a change in category with respect to claim 7. Claim elements are discussed in claim 7. Claim is rejected based on rejection of claim 7.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Ang and Shellhammer as applied to claim 27 above, and further in view of R1-1802865, “Potential solutions and techniques for NR unlicensed”, source Qualcomm Incorporated, hereinafter,  “R1-1802865”.
Regarding claim 28, combination of Ang and Shellhammer teaches the communication system of claim 27 (discussed above). 
Combination of Ang and Shellhammer however does not expressly teach, but analogous art R1-1802865 teaches, ‘wherein the base station is configured to: detect the wake-up signal at the received time-frequency position for the wake-up signal; in a case that the wake-up signal is detected, demodulate the paging message to the UE on a physical downlink control channel (PDCCH), to thereby reduce power consumption due to frequently demodulating paging messages on the PDCCH’ (R1-1802865 Fig. 3 and  § 2.4 discloses WUS detection and determination whether PDCCH to be monitored and reduction of power consumption ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure in R1-1802865 with that of Ang with a motivation to power reduction based on detection of wake-up signal, as discussed in § 2.4 of R1-1802865.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462